                      Case 5:21-mj-00332-SM Document 1 Filed 06/02/21 Page 1 of 24

AO 106 (Rev. 04/010) Application for Search Warrant                  AUTHORIZED   AND APPROVED/DATE:     /S Bow Bottornly 6/2/2021




                                           UNITED STATES DISTRICT COURT
                                                                     for the
__________              ~W~E=S~T=E=RN~                             DISTRICTOF                           O~K=L~A=H=O=M=A~             _
              [n the Matter of the Search of                           )
          (Briefly describe Ihe properly   10   be search              )
          Or identify the person by name and address)                  )
          PROPERTY KNOWN AS:                                           )          Case No: M-21-       332-SM
          1. E Series desktop computer; and                            )
          2. a Verbatim external hard drive                            )
                                                                       )
          IN POSSESSION OF:                                            )
          FBI, Oklahoma City Office                                    )
          3301 West Memorial Road                                      )
          Oklahoma City, OK                                            )



                                                     APPLICATION   FOR SEARCH WARRANT

         I, David A. Garrison, a federal law enforcement officer or attorney for the government, request a search warrant
and state under penalty of perjury that I have reason to believe that on the following property (identify the person or
describe property to be searched and give its location):

          See Attachment A, which is attached and incorporated by reference.

Located in the Western District of Oklahoma, there is now concealed (identify the person or describe the property to be
seized):

          See Attachment B, which is attached and incorporated by reference

          The basis for the search under Fed. R. Crim.PAl(c) is(check one or more):
              IZI evidence of the crime;
              IZI contraband, fruits of crime, or other items illegally possessed;
              IZI   property designed for use, intended for use, or used in committing a crime;
              o a person to be arrested or a person who is unlawfully restrained.
         The search is related to a violation of:
         Code Section                                                                Offense Description
         Title 18, U.S.C., § 22S2A(a)(2)(A)                                          Attempted receipt of child pornography

         Title 18, U.S.C., § 22S2A(a)(S)(B)                                          Possession of child pornography

         Title 18 U.S.C. § 2422(b)                                                   Persuading or coercing a minor to engage in
                                                                                     sexual activity
                   Case 5:21-mj-00332-SM Document 1 Filed 06/02/21 Page 2 of 24
The application is based on these facts:

See attached Affidavit of Special Agent David A. Garrison, FBI, which is incorporated by reference herein.
            IZI   Continued on the attached sheet(s).
            D     Delayed notice of [No. of Days] days (give exact ending   date ifmore than 30 days)    is requested under 18
U.S.C. § 3103a, the basis of which is set forth on the attached sheet(s~

                                                                  &~~                Applicant's signature
                                                               David A. Garrison
                                                               Special Agent
                                                               FBI

Sworn to before me and signed in my presence.

Date:       June 2, 2021
                                                                                     Judge's signature

City and State:   Oklahoma City, Oklahoma                      SUZANNE MITCHELL, U.S. Magistrate Judge
                                                                                   Printed name and title




                                                           2
            Case 5:21-mj-00332-SM Document 1 Filed 06/02/21 Page 3 of 24




              THE UNITED STATES DISTRICT COURT FOR THE WESTERN
                          DISTRICT OF OKLAHOMA

                     AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

       I, David A. Garrison, a Special Agent (SA) with the Federal Bureau of

Investigation (FBI), being duly sworn, depose and state as follows:

                                      INTRODUCTION

       1.       I have been employed as a Special Agent (SA) with the Federal Bureau of

Investigation (FBI) since June 2005, and I am currently assigned to the Oklahoma City

Field Office.    Since joining the FBI, I have been involved in investigations of child

exploitation matters and computer crimes against children.            I currently investigate

violations of federal law involving the exploitation of children. I have gained expertise in

the conduct of such investigations through training in seminars, classes, and everyday work

related to conducting these types of investigations in my current role as an SA with the

FBI.

       2.       As a federal agent, I am authorized to investigate violations of United States

laws and to execute warrants issued under the authority of the United States.

       3.       I am investigating the online activities of Greg Allen Henke ("HENKE"),

who resides in 3841 SE 54th, Oklahoma City, OK 73135 (hereinafter referred to as the

PREMISES). There is probable cause to believe that HENKE has attempted to receive and

possessed child pornography, in violation of 18 U.S.C. §§ 2252 and 2252A and committed

the crime of coercion and enticement of a minor, in violation of 18 U.S.C. § 2422(b).
            Case 5:21-mj-00332-SM Document 1 Filed 06/02/21 Page 4 of 24



       4.       This affidavit is submitted in support of an application for a search warrant

for devices specifically described in Attachment A of this Affidavit: an E Series desktop

computer and a Verbatim external hard drive (hereinafter referred to as the "DEVICES")

previously located in the residence of Greg Allen HENKE, 3841 SE 54th, Oklahoma City,

OK 73135 (the "PREMISES"),        that constitutes: evidence of the commission of a criminal

offense; contraband, the fruits of crime, and things otherwise criminally possessed; and

which has been used as a means of committing criminal offenses, namely, the violations

Title 18, United States Code, Sections 2252A (attempted receipt and possession of child

pornography) and 2422(b) (coercion and enticement of a minor, which items are more

specifically described in Attachment B of this Affidavit.

       4.      The statements in this Affidavit are based on my own investigation of this

matter. Since this Affidavit is being submitted for the limited purpose of securing a search

warrant, I have not included each and every fact known to me concerning this investigation.

I have set forth only the facts that I believe are necessary to establish probable cause to

believe that evidence, fruits, and instrumentalities of violations of 18 U.S.C. §§ 2252 and

2252A and 18 U.S.C. §§ 2422 are presently located within the DEVICES.

                                      DEFINITIONS

       5.      The following definitions apply to this Affidavit and Attachment B:

               a. "Chat," as used herein, refers to any kind of text communication over the

Internet that is transmitted in real-time from sender to receiver.       Chat messages are

generally short in order to enable other participants to respond quickly and in a format that
         Case 5:21-mj-00332-SM Document 1 Filed 06/02/21 Page 5 of 24



resembles an oral conversation.     This feature distinguishes chatting from other text-based

online communications such as Internet forums and email.

              b. "Child Erotica" means materials or items that are sexually arousing to

persons having a sexual interest in minors but that are not necessarily, in and of themselves,

obscene or that do not necessarily depict minors in sexually explicit poses or positions.

              c. "Child Pornography" includes any visual depiction of sexually explicit

conduct where (a) the production of the visual depiction involved the use of a minor

engaged in sexually explicit conduct; (b) the visual depiction was a digital image, computer

image, or computer-generated      image that is, or is indistinguishable from, that of a minor

engaged in sexually explicit conduct; or (c) the visual depiction has been created, adapted,

or modified to appear that an identifiable minor is engaged in sexually explicit conduct.

See 18 U.S.C. § 2256(8).

              d. "Computer" refers to "an electronic, magnetic, optical, electrochemical, or

other high speed data processing device performing logical or storage functions, and

includes any data storage facility or communications facility directly related to or operating

in conjunction with such device." See 18 U.S.C. § 1030(e)(I).

              e. "Computer hardware" consists of all equipment that can receive, capture,

collect, analyze, create, display, convert, store, conceal, or transmit electronic, magnetic,

or similar computer impulses or data. Computer hardware includes any data-processing

devices (including, but not limited to, central processing units, internal and peripheral

storage devices such as fixed disks, external hard drives, floppy disk drives and diskettes,

and other memory storage devices); peripheral input/output devices (including, but not
         Case 5:21-mj-00332-SM Document 1 Filed 06/02/21 Page 6 of 24




limited to, keyboards, printers, video display monitors, and related communications

devices such as cables and connections); as well as any devices, mechanisms, or parts that

can be used to restrict access to computer hardware (including, but not limited to, physical

keys and locks).

               f. "Computer passwords and data security devices" consist of information or

items designed to restrict access to or hide computer software, documentation, or data.

Data security devices may consist of hardware, software, or other programming code. A

password (a string of alphanumeric characters) usually operates what might be termed a

digital key to "unlock" particular data security devices.     Data security hardware may

include encryption devices, chips, and circuit boards.    Data security software of digital

code may include programming code that creates "test" keys or "hot" keys, which perform

certain pre-set security functions when touched. Data security software or code may also

encrypt, compress, hide, or "booby-trap" protected data to make it inaccessible or unusable,

as well as reverse the progress to restore it.

              g. "Computer-related documentation" consists of written, recorded, printed,

or electronically stored material that explains or illustrates how to configure or use

computer hardware, computer software, or other related items.

              h. "Computer software" is digital information that can be interpreted by a

computer and any of its related components to direct the way it works. Computer software

is stored in electronic, magnetic, or other digital form. It commonly includes programs to

run operating systems, applications, and utilities.
           Case 5:21-mj-00332-SM Document 1 Filed 06/02/21 Page 7 of 24



              i. "Minor" means any person under the age of 18 years. See 18 U.S.C. §

2256(1).

              j. "Sexually explicit conduct" applies to visual depictions that involve the use

of a minor, see 18 U.S.C. § 2256(8)(A), or that have been created, adapted, or modified to

appear to depict an identifiable minor, see 18 U.S.C. § 2256(8)(C). In those contexts, the

term refers to actual or simulated (a) sexual intercourse (including genital-genital, oral-

genital, or oral-anal), whether between persons of the same or opposite sex; (b) bestiality;

(c) masturbation; (d) sadistic or masochistic abuse; or (e) lascivious exhibition of the

genitals or pubic areas of any person. See 18 U.S.C. § 2256(2)(A).

              k. "Visual depictions" include undeveloped film and videotape, and data

stored on computer disk or by electronic means, which is capable of conversion into a

visual image. See 18 U.S.C. § 2256(5).

               1. The terms "records," "documents," and "materials" include all information

recorded in any form, visual or aural, and by any means, whether in handmade form

(including, but not limited to, writings, drawings, painting), photographic form (including,

but not limited to, microfilm, microfiche, prints, slides, negatives, videotapes, motion

pictures, photocopies); mechanical form (including, but not limited to, phonograph records,

printing, typing); or electrical, electronic or magnetic form (including, but not limited to,

tape recordings, cassettes, compact discs, electronic or magnetic storage devices such as

floppy diskettes, hard disks, CD-ROMs, digital video disks (DVDs), Multi Media Cards

(MMCs), memory sticks, optical disks, printer buffers, smart cards, memory calculators,
         Case 5:21-mj-00332-SM Document 1 Filed 06/02/21 Page 8 of 24



electronic dialers, Bernoulli drives, or electronic notebooks, as well as digital data files and

printouts or readouts from any magnetic, electrical or electronic storage device).

                 m. A "storage medium" or "storage device" is any physical object upon

which computer data can be recorded. Examples include hard disks, RAM, floppy disks,

"thumb," ''jump,'' or "flash" drives, CD-ROMs, and other magnetic or optical media.

                 n. A "Website" consists of textual pages of information and associated

graphic images. The textual information is stored in a specific format known as Hyper-

Text Mark-up Language (HTML) and is transmitted from web servers to various web

clients via Hyper-Text Transport Protocol (HTTP).

        BACKGROUND ON COMPUTERS AND CHILD PORNOGRAPHY

       6.        Based on my knowledge, training, and experience in child exploitation and

child pornography investigations, and the experience and training of other law enforcement

officers with whom I have had discussions, computers, computer technology, and the

Internet have revolutionized the manner in which child pornography is produced and

distributed. g

       7.        Computers   basically   serve four functions    in connection     with   child

pornography: production, communication, distribution, and storage.

       8.        Child pornographers can transpose photographic images from a camera into

a computer-readable     format with a scanner. With digital cameras, the images can be

transferred directly onto a computer. A modem allows any computer to connect to another

computer through the use of telephone, cable, or wireless connection. Through the Internet,

electronic contact can be made to millions of computers around the world.
              Case 5:21-mj-00332-SM Document 1 Filed 06/02/21 Page 9 of 24




         9.       The computer's ability to store images in digital form makes the computer

itself an ideal repository for child pornography. The size of the electronic storage media

(commonly referred to as the hard drive) used in home computers has grown tremendously

within the last several years. These drives can store thousands of images at very high

resolution.

         10.      The Internet affords collectors of child pornography several different venues

for obtaining, viewing and trading child pornography in a relatively secure and anonymous

fashion.

         11.      Collectors and distributors of child pornography also use online resources to

retrieve and store child pornography, including services offered by Internet Portals such as

Yahoo! and Hotmail, among others. These online services allow a user to set up an account

with a remote computing service that provides e-mail services as well as electronic storage

of computer files in a variety of formats. A user can set up an online storage account from

any computer with access to the Internet.          Evidence of such online storage of child

pornography is often found on the user's computer. Even in cases where online storage is

used, however, evidence of child pornography can be found on the user's computer in most

cases.

         12.      As with most digital technology, communications made from a computer

are often saved or stored on that computer. Storing this information can be intentional, for

example, by saving an e-mail as a file on the computer or saving the location of one's

favorite websites in "bookmarked"         files.   Digital information   can also be retained

unintentionally.     Traces of the path of an electronic communication may be automatically
        Case 5:21-mj-00332-SM Document 1 Filed 06/02/21 Page 10 of 24




stored in many places, such as temporary files or ISP client software, among others. In

addition to electronic communications, a computer user's Internet activities generally leave

traces in a computer's web cache and Internet history files. A forensic examiner often can

recover evidence that shows whether a computer contains peer-to-peer software, when the

computer was sharing files, and some of the files that were uploaded or downloaded. Such

information is often maintained indefinitely until overwritten by other data. Likewise,

devices such as cellular telephones, tablets, and e-readers are also capable of electronic

storage as computers.


      SPECIFICS       OF SEARCH AND SEIZURE OF COMPUTER                  SYSTEMS

       13.    Searches and seizures of evidence from computers commonly require agents

to download or copy information from the computers and their components or seize most

or all computer items (computer hardware, computer software, and computer-related

documentation) to be processed later by a qualified computer expert in a laboratory or other

controlled environment. This is almost always true because of the following two reasons:

       a.     Computer storage devices (like hard disks, diskettes, tapes, laser disks,

       magneto opticals, and others) can store the equivalent of thousands of pages of

       information.     Especially when the user wants to conceal criminal evidence, he or

       she often stores it in random order with deceptive file names.         This requires

       searching authorities to examine all the stored data that is available in order to

       determine whether it is included in the warrant that authorizes the search. This
           Case 5:21-mj-00332-SM Document 1 Filed 06/02/21 Page 11 of 24




          sorting process can take days or weeks, depending on the volume of data stored, and

          is generally difficult to accomplish on-site.

          b.       Searching computer systems for criminal evidence is a highly technical

          process requiring expert skill and a properly controlled environment. The vast array

          of computer hardware and software available requires even computer experts to

          specialize in some systems and applications, so it is difficult to know before a search

          which expert should analyze the system and its data. The search of a computer

          system is an exacting scientific procedure that is designed to protect the integrity of

          the evidence and to recover even hidden, erased, compressed, password-protected,

          or encrypted files. Since computer evidence is extremely vulnerable to tampering or

          destruction (which may be caused by malicious code or normal activities of an

          operating system), the controlled environment of a laboratory is essential to its

          complete and accurate analysis.

          14.      In order to fully retrieve data from a computer system, the analyst needs all

magnetic storage devices as well as the central processing unit (CPU). In cases involving

child pornography where the evidence consists partly of graphics files, the monitor(s) may

be essential for a thorough and efficient search due to software and hardware configuration

issues.        In addition, the analyst needs all the system software (operating systems or

interfaces, and hardware drivers) and any applications software, which may have been used

to create the data (whether stored on hard drives or on external media).

          15.      Furthermore, I know that smart cell phones (a type of "computer," as again,

broadly defined in 18 U.S.C. § 1030(e)) can typically "sync" with a traditional desktop or
         Case 5:21-mj-00332-SM Document 1 Filed 06/02/21 Page 12 of 24



laptop computer. The purpose of syncing a smart phone to a traditional computer is to back

up data that is stored on the phone so that it is not permanently lost if the portable smart

phone is lost or damaged. Also, smart phone users may move files off the smart phone and

onto a computer to free up storage space on the smart phone. Similarly, computer (e.g.,

desktop computers, smart phones, etc.) users may move files off of one computer onto

another computer or digital file storage devices such as a thumb drive, a DVD, an external

hard drive to free up space on the computer. For this reason, I am seeking authorization to

seize the DEVICES.

                     BACKGROUND OF THE INVESTIGATION

       13.    In late March or early April of 2021, HENKE, utilizing an instant messaging

Internet and phone application called Wickr, with the username, "jimdarlingI69",   initiated

a chat dialogue with a Confidential Human Source (CHS).         Once HENKE expressed a

sexual interest in minors, the CHS informed HENKE to contact the CHS' s "uncle" who

had control over the minors within the family.

       14.    The OCE began Wickr chatting with HENKE on April 5, 2021. HENKE

continued to discuss his sexual attraction to minors and on April 10 expressed his favorite

age range, "I'm ok with 5 and up to 13 or 14 but 6 to 10 is perfect."    He also expressed

how, "I'm bi...so I like boys and girls." Later that same day, HENKE wished, "I could see

what they look like ...your descriptions sound great...but I understand and respect your

rules". The OCE had explained to HENKE how and why he did not share certain types of

pictures of the referenced minors. HENKE went to describe in detail the kind of sexual

activity he wished to engage in with the minors.
            Case 5:21-mj-00332-SM Document 1 Filed 06/02/21 Page 13 of 24




          15.   On May 1-2, 2021, after about a week and a half of no contact, HENKE

reached out to the OCE again, via Wickr, and asked the OCE if he was still interested in

arranging a meeting with the minors and added, "I am definitely still interested." On May

6, 2021, HENKE requested, "If you have any other pies of the kids ...especially any with

less clothes that you could send, then I could then send some pics of my niece that I used

to enjoy before the pandemic came around." In earlier chats, HENKE described how he

had a nine year old niece who he had babysat since she was five and enjoyed both looking

at and touching her. HENKE went on to explain the pictures of his niece showed "other

areas."

          16.   Later that day, HENKE added, "If you have pics of the kids, less clothes the

better, then that would show that this is in fact 100% real and not something I need to worry

about getting arrested, then I would send pics of my niece too." HENKE continued, ""Y ou

don't have to send any pics man ..... .1just thought that if you were sending explicit pics of

the kids then that's proof your not a cop, and then I could send some of my niece."

          17.   On May 10, 2021, during an exchange leading up to the scheduled meet on

May 13,2021, in response to pictures sent by the OCE, HENKE said, "I've got naughtier

pics I am willing to share, do u?" Later that day, HENKE added, "I want this as much as

you. Maybe more ...lol and I'm willing to share pics too." In response to the OCE not

wanting to share pictures of his minors, HENKE replied, "What if you shared pics that

were not them first.. .naughty pics from the internet. You have any of those first? Like I

said, it's about feeling like getting stuff from someone that I know a cop wouldn't be able
         Case 5:21-mj-00332-SM Document 1 Filed 06/02/21 Page 14 of 24




to send I can respect that, I understand the pics of them response ...like I said what about

other young pics from the internet?"

       18.     In response to the aCE being unwilling to share pictures of that nature,

HENKE replied, "Dude ...1 understand, I want to be a part of this, I want it to become

something just like you, And I have a collection I could share." After expressing more

apprehension about the aCE being a cop and getting arrested, HENKE continued, "I am

willing, I will share my nieces pics, I will share my collection."   Still trying to convince

the aCE to send explicit pictures of his minors, HENKE continued, "What if I send a

naughtier pic of my niece and set the Wickr timer to a short time. So you can see it but

then it disappears. Would you send one of the kids."

       19.     Later that day, the aCE sent HENKE a couple of links which directed him

to a Mega online storage site containing two fake video files labeled as child pornography:

"Jenny preteen teen fucked.mov" and "Jenny blow tits child.mov."          HENKE reported

accessing the links but neither video would play.

       20.     The nature ofthe chats between the aCE and HENKE progressed to HENKE

choosing Thursday, May 13, 2021 at 11:00 a.m. to meet with the aCE and his children in

order for HENKE to engage in sexual activities with the children. The aCE suggested that

HENKE bring a gift for the children to help break the ice with them. The aCE sent a

picture of a white Kid Connection Walking Unicorn toy that could be purchased at

Walmart. Additionally, HENKE and the aCE agreed that the aCE would show HENKE

the child pornography he had tried to send him earlier to prove the aCE was not law

enforcement.
         Case 5:21-mj-00332-SM Document 1 Filed 06/02/21 Page 15 of 24



       21.    The OCE chose the Oyo Hotel on South 135 Service Road as the location for

the sexual encounter and arranged with HENKE to meet there on May 13 at 11:00 a.m.

       22.    Upon arrival at the hotel, the OCE was contacted by HENKE who expressed

concern over meeting at the hotel due to a couple of security guards he observed there when

he drove around the parking lot earlier that morning. He suggested they meet at a nearby

restaurant or similar location then go to his house.

       23.    The OCE suggested to Henke that they meet at the parking lot of the

Crossroads Mall near 1240 and 135. Henke eventually agreed. At approximately 10:30

a.m., HENKE arrived in a Ford truck. Upon his arrival, the OCE walked to HENKE's

vehicle and asked HENKE ifhe was "Jim." HENKE responded yes and shortly thereafter

was arrested by agents from the Oklahoma City Field Office of the FBI. Incident to his

arrest, while conducting a safety search of areas of the truck within HENKE's reach, a bag

was observed containing children's toys. One ofthe toys was the referenced white Walking

Unicorn. Additionally, incident to his arrest, HENKE's cell phone, a Samsung Galaxy S10

SM-G973U, FCC ID-A3LSMG973U,              IMEI-352330100495543,      was seized from the

HENKE's vehicle.

       24. On May 18,2021, a search warrant was authorized for the search of HENKE's

residence located at 3841 SE 54th, Oklahoma City, Oklahoma. The Application for Search

Warrant, the Affidavit to the application, and Attachment A to the search warrant, correctly

stated 3841 SE 54th, Oklahoma City, Oklahoma, as the property to be searched.          Also,

Attachment A included images of the correct residence to be searched.         However, the
         Case 5:21-mj-00332-SM Document 1 Filed 06/02/21 Page 16 of 24




header of the search warrant incorrectly stated the property to be searched as "3814 SE

54th, Oklahoma City, Oklahoma."

       25. On May 18,2021, HENKE's wife, Tammy Henke, provided consent to search

the PREMISES.     Law enforcement requested consent from Tammy Henke to search the

PREMISES because of the error in the header of the search warrant dated May 18, 2021,

for the PREMISES. During the search of the PREMISES, an E Series desktop computer

and a Verbatim external hard drive (the "DEVICES") were located on a desk in a room

primarily used by HENKE. Based on statements made by Tammy Henke, she likely did

not know about the DEVICES prior to the search. The DEVICES were previewed at the

PREMISES by members of the Oklahoma City Office of the FBI Computer Analysis and

Response Team (CART). During the preview, evidence of images and videos containing

child pornography were found.       The DEVICES were secured, and further forensic

examination was stopped pending a search warrant for the DEVICES. Tammy Henke did

provide consent for the DEVICES to be taken into custody by the FBI. A copy of the

search warrant dated May 18, 2021, for the PREMISES, was left with Tammy Henke even

though it was not executed.

             CHILD PORNOGRAPHY COLLECTOR CHARACTERISTICS

      26.    The following indicates characteristics of child pornography collectors that

this Affiant has learned through training, working multiple investigations involving child

pornography, and from other law enforcement        officers with a background    in child

pornography investigations:
          Case 5:21-mj-00332-SM Document 1 Filed 06/02/21 Page 17 of 24




              a. The majority of individuals who collect child pornography are persons

who have a sexual attraction to children. They receive sexual gratification and satisfaction

from sexual fantasies fueled by depictions of children that are sexual in nature.

              b.   The majority of individuals who collect child pornography           collect

sexually explicit materials, which may consist of photographs, magazines, motion pictures,

video tapes, books, slides, computer graphics or digital or other images for their own sexual

gratification. The majority of these individuals also collect child erotica, which may consist

of images or text that do not rise to the level of child pornography but which nonetheless

fuel their deviant sexual fantasies involving children.

              c. The majority of individuals who collect child pornography often seek out

like-minded individuals, either in person or on the Internet, to share information and trade

depictions of child pornography and child erotica as a means of gaining status, trust,

acceptance and support. The different Internet-based vehicles used by such individuals to

communicate with each other include, but are not limited to, P2P, e-mail, e-mail groups,

bulletin boards, IRe, news groups, instant messaging, and other similar vehicles.

              d. The majority of individuals who collect child pornography           maintain

books, magazines, newspapers and other writings, in hard copy or digital medium, on the

subject of sexual activities with children as a way of understanding their own feelings

toward children, justifying those feelings, and finding comfort for their illicit behavior and

desires. Such individuals rarely destroy these materials because of the psychological

support they provide.
            Case 5:21-mj-00332-SM Document 1 Filed 06/02/21 Page 18 of 24



               e. The majority of individuals who collect child pornography often collect,

read, copy or maintain names, addresses (including e-mail addresses), phone numbers, or

lists of persons who have advertised or otherwise made known in publications and on the

Internet that they have similar sexual interests. These contacts are maintained as a means

of personal referral, exchange or commercial profit. These names may be maintained in the

original medium from which they were derived, in telephone books or notebooks, on

computer storage devices, or merely on scraps of paper.

               f. The majority of individuals who collect child pornography rarely, if ever,

dispose of their sexually explicit materials and may go to great lengths to conceal and

protect from discovery, theft, and damage their collections of illicit materials. They almost

always maintain their collections in the privacy and security of their homes or other secure

location.

              g. In light of the aforementioned, including the facts that demonstrate HENKE

may possess child pornography,      attempted to possess child pornography,      and that he

coerced and entice a minor to engage in sexual activity, I think (based on my training and

experience) that it is highly probable that HENKE is a child pornography collector.

              h. Based on the evidence in this investigation, I believe that HENKE, residing

at the PREMISES, likely displays characteristics common to individuals who distribute,

receive, possess, and/or access with intent to view child pornography.

                                      CONCLUSION

       27.     Based on the aforementioned      factual information, I submit that there is

probable cause to believe that Greg HENKE has committed the crime of possession, and
          Case 5:21-mj-00332-SM Document 1 Filed 06/02/21 Page 19 of 24



attempted receipt of child pornography, in violation of Title 18 U.S.C. §§ 2252 and 2252A;

and committed the crime of coercion and enticement ofa minor, in violation of 18 U.S.C.

§ 2422(b). Additionally, I submit that there is probable cause to believe that evidence of

those criminal offenses is located within the DEVICES, and that this evidence, listed in

Attachment B to this Affidavit, which is incorporated herein by reference, is contraband,

the fruits of crime, or things otherwise criminally possessed, or property which is or has

been used as the means of committing the foregoing offenses.

       28.    I respectfully request that the attached warrant be issued authorizing the

search and seizure of the items listed in Attachment B.

       29.     I am aware that the recovery of data by a computer forensic analyst takes

significant time. Much the way recovery of narcotics must later be forensically evaluated

in a lab, digital evidence will also undergo a similar process. For this reason, the "return"

inventory will contain a list of only the tangible items recovered from the premises. Unless

otherwise ordered by the Court, the return will not include evidence later examined by a

forensic analyst.



                                   DAVID A GARRISON             ~
                                   SPECIAL AGENT
                                   FEDERAL BUREAU OF INVESTIGATION

                                    2nd
Sworn and subscribed before me this _th      day of June, 2021.




HONORABLE SUZANNE MITCHELL
UNITED STATES MAGISTRATE JUDGE
         Case 5:21-mj-00332-SM Document 1 Filed 06/02/21 Page 20 of 24



                                ATTACHMENT A

                           ITEMS TO BE SEARCHED

1. An E Series desktop computer; and


2. a Verbatim external hard drive. (The "DEVICES")

The items were seized on May 18,2021 at 3841 SE 54th, Oklahoma City, Oklahoma.

Images of the DEVICES:


-•.----------------~----~-----
         Case 5:21-mj-00332-SM Document 1 Filed 06/02/21 Page 21 of 24




This warrant authorizes the forensic examination of the DEVICES for the purpose of
identifying the electronically stored information described in Attachment B.
         Case 5:21-mj-00332-SM Document 1 Filed 06/02/21 Page 22 of 24




                                   ATTACHMENTB

                           LIST OF ITEMS TO BE SEIZED

         1.    Computer(s), as broadly defined in 18 U.S.C. § 1030(e) and all other digital
file storage devices, including (but not limited to) desktop computers, smart phones, e-
readers, tablets, thumb drives, SD cards, DVDs, compact discs, and external hard drives;
all computer hardware, computer software; computer related devices and documentation;
computer passwords and data security devices; videotapes; video recording devices;
video recording players; and video display monitors that may be, or are used to visually
depict child pornography or child erotica, display or access information pertaining to a
sexual interest in child pornography, display or access information pertaining to sexual
activity with children, or distribute, possess, or receive child pornography, child erotica,
or information pertaining to an interest in child pornography or child erotica.

        3.      Any and all notes, documents, records, or correspondence, in any format
and medium (including, but not limited to, envelopes, letters, papers, e-mail messages,
chat logs and electronic messages, and handwritten notes) pertaining to the possession,
receipt, or distribution of child pornography as defined in 18 U.S.C. § 2256(8) or to the
possession, receipt, or distribution of visual depictions of minors engaged in sexually
explicit conduct as defined in 18 U.S.C. § 2256(2).

        4.     In any format and medium, all originals, computer files, copies, and
negatives of child pornography as defined in 18 U.S.C. § 2256(8), visual depictions of
minors engaged in sexually explicit conduct as defined in 18 U.S.C. § 2256(2), or child
erotica.

       5.      Any and all diaries, address books, names, and lists of names and
addresses of individuals who may have been contacted by the operator of the computer or
by other means for the purpose of distributing or receiving child pornography as defined
in 18 U.S.C. § 2256(8) or visual depictions of minors engaged in sexually explicit
conduct as defined in 18 U.S.C. § 2256(2).

       6.      Any and all notes, documents, records, or correspondence, in any format or
medium (including, but not limited to, envelopes, letters, papers, e-mail messages, chat
logs and electronic messages, and handwritten notes), identifying persons transmitting,
through interstate or foreign commerce by any means, including, but not limited to, by
the United States Mail or by computer, any child pornography as defined in 18 U.S.C. §
2256(8) or any visual depictions of minors engaged in sexually explicit conduct, as
defined in 18 U.S.C. § 2256(2).

       7.      Any and all notes, documents, records, or correspondence, in any format or
medium (including, but not limited to, envelopes, letters, papers, e-mail messages, chat
logs and electronic messages, other digital data files and web cache information)
         Case 5:21-mj-00332-SM Document 1 Filed 06/02/21 Page 23 of 24




concerning the receipt, transmission, or possession of child pornography as defined in 18
U.S.C. § 2256(8) or visual depictions of minors engaged in sexually explicit conduct, as
defined in 18 U.S.C. § 2256(2).

       8.      Any and all notes, documents, records, or correspondence, in any format or
medium (including, but not limited to, envelopes, letters, papers, e-mail messages, chat
logs and electronic messages, and other digital data files) concerning communications
between individuals about child pornography or the existence of sites on the Internet that
contain child pornography or that cater to whose with an interest in child pornography.

       9.      Any and all notes, documents, records, or correspondence, in any format or
medium (including, but not limited to, envelopes, letters, papers, e-mail messages, chat
logs and electronic messages, and other digital data files) concerning membership in
online groups, clubs, or services that provide or make accessible child pornography to
members.

        10.    Any and all records, documents, invoices and materials, in any format or
medium (including, but not limited to, envelopes, letters, papers, e-mail messages, chat
logs and electronic messages, and other digital data files) that concern any accounts with
an Internet Service Provider.

        11.    Any and all records, documents, invoices and materials, in any format or
medium (including, but not limited to, envelopes, letters, papers, e-mail messages, chat
logs and electronic messages, and other digital data files) that concern online storage or
other remote computer storage, including, but not limited to, software used to access such
online storage or remote computer storage, user logs or archived data that show
connection to such online storage or remote computer storage, and user logins and
passwords for such online storage or remote computer storage.

       12.     Any and all cameras, film, videotapes or other photographic equipment
capable of storing images or videos of child pornography as defined in 18 U.S.C. §
2256(8), visual depictions of minors engaged in sexually explicit conduct as defined in 18
U.S.C. § 2256(2), or child erotica.

       13.   Any and all visual depictions of minors.

        14.    Any and all address books, mailing lists, supplier lists, mailing address
labels, and any and all documents and records, in any format or medium (including, but
not limited to, envelopes, letters, papers, e-mail messages, chat logs and electronic
messages, and other digital data files), pertaining to the preparation, purchase, and
acquisition of names or lists of names to be used in connection with the purchase, sale,
trade, or transmission, through interstate or foreign commerce by any means, including
by the United States Mail or by computer, any child pornography as defined in 18 U.S.C.
         Case 5:21-mj-00332-SM Document 1 Filed 06/02/21 Page 24 of 24



§ 2256(8) or any visual depiction of minors engaged in sexually explicit conduct, as
defined in 18 U.S.C. § 2256(2).

       15.     Any and all documents, records, or correspondence, in any format or
medium (including, but not limited to, envelopes, letters, papers, e-mail messages, chat
logs and electronic messages, and other digital data files), pertaining to occupancy or
ownership of the premises described above, including, but not limited to, rental or lease
agreements, mortgage documents, rental or lease payments, utility and telephone bills,
mail envelopes, or addressed correspondence.

       16.    Any and all diaries, notebooks, notes, and any other records reflecting
personal contact and any other activities with minors visually depicted while engaged in
sexually explicit conduct, as defined in 18 U.S.C. § 2256(2).

      17.    Any and all equipment associated with routers, modems, and network
equipment used to connect computers to the Internet.

       18.    Any and all notes, documents, records, or correspondence, in any format
and medium (including, but not limited to, envelopes, letters, papers, e-mail messages,
chat logs and electronic messages, and handwritten notes) pertaining to the offense of
coercion enticement ofa minor to engage in sexual activity, in violation of 18 U.S.C. §
2422(b).
